Citation Nr: 1629086	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-01 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for soft tissue sarcoma.

2.  Entitlement to service connection for gastric ulcers.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for chloracne.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for bladder cancer.

9.  Entitlement to service connection for cervical radiculopathy of the right upper extremity, also claimed as peripheral neuropathy.

10.  Entitlement to service connection for a neck disability.

11.  Entitlement to service connection for a sleep disability.

12.  Entitlement to service connection for an unspecified arm condition.  

13.  Entitlement to a rating in excess of 10 percent for pigmented skin lesions.

14.  Entitlement to an effective date earlier than May 27, 2014, for a 10 percent rating for pigmented skin lesions.  

15.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.  

16.  Entitlement to an effective date earlier than July 6, 2010, for the award of service connection for anxiety disorder.  

17.  Entitlement to an an effective date earlier than August 29, 2013, for the award of service connection for tinnitus.  

18.  Entitlement to a total rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Air Force from May 1970 to April 1973.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from July 2011, August 2013, May 2014, February 2015, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that, in the July 2105 rating decision, the RO denied service connection for a neck condition, a sleep condition, and an unspecified arm condition.  Later that month, the appellant submitted a notice of disagreement with the RO's determination.  The record currently available to the Board indicates that the RO has not yet issued a Statement of the Case addressing these matters.  According to the United States Court of Appeals for Veterans Claims (Court), a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, in a July 2015 letter notifying the appellant of the July 2015 rating decision, the RO indicated that "[w]e did not address depression, PTSD, high blood pressure, bladder condition (cancer), neuropathy (cervical radiculopathy) and tinnitus because these issues are on appeal."  

A review of the record indicates that the appellant has perfected appeals with the issues of entitlement to service connection for high blood pressure, bladder cancer, and cervical radiculopathy/neuropathy, and those issues have been certified to the Board by the RO.  The Board, however, is unable to locate any appeal with respect to the issues of entitlement to service connection for depression or PTSD.  Although the clinical evidence contains multiple psychiatric diagnoses, including PTSD and depression, the record appears to indicate that all of the appellant's acquired psychiatric symptomatology has already been considered as part and parcel of his service-connected anxiety disorder, which the RO has characterized as "anxiety disorder, claimed as PTSD."  As a result, the Board must presume that the RO's statement that PTSD and depression are on appeal refer to the issue of entitlement to an initial rating in excess of 30 percent for anxiety disorder, claimed as PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In the event the appellant wishes to seek service connection for a psychiatric disability other than anxiety disorder, however, his attorney should make this clear through appropriate measures.  See e.g. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (regarding revised procedures for filing claim).  

With respect to RO's reference to an appeal regarding tinnitus in the July 2015 letter, the Board observes that, in a February 2015 rating decision, the RO granted service connection for tinnitus and assigned an initial 10 percent rating, the maximum schedular rating available, effective July 29, 2014.  The RO also adjudicated multiple other claims in that rating decision.  In February 2015, the appellant's attorney submitted a VA Form 21-0958, Notice of Disagreement, in which the appellant completed the section of the form indicating that he wished to appeal the February 2015 rating decision and delineated the multiple issues with which he disagreed, although he made no reference to the tinnitus issue.  The comments section of the form, however, contained boilerplate noting that the appellant wished to "appeal all issues in the Rating Decision."  

Although it is far from clear, as best the Board can discern, the RO appears to have accepted the appellant's notice of disagreement as to all issues addressed in the February 2015 rating decision, including the issue of entitlement to an earlier effective date for the award of service connection for tinnitus.  In that regard, in a July 2015 rating decision, the RO granted an earlier effective date of August 29, 2013, for the grant of service connection for tinnitus.  In the rating decision, the RO described its action as "a partial award of your benefits and, as it is not a full grant, will be addressed separately in a statement of the case."  The record currently available to the Board, however, contains no indication that a Statement of the Case addressing this matter has, as yet, been issued.  Thus, a remand for this action is necessary.  Manlincon, supra.  Absent any evidence or argument from the appellant or his attorney on the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, that matter is not in appellate status as the maximum schedular rating has already been assigned.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (providing for a maximum 10 percent disability rating for tinnitus); see also AB v. Brown, 6 Vet. App. 35 (1993) (holding that an issue remains in controversy where less than maximum available benefit is awarded).

The issues of entitlement to service connection for memory loss, headaches, cervical radiculopathy of the right upper extremity, also claimed as peripheral neuropathy, a neck disability, a sleep disability, and an unspecified arm condition; the issue of entitlement to an initial rating in excess of 30 percent for anxiety disorder; the issue of entitlement to an effective date earlier than August 29, 2013, for the award of service connection for tinnitus; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence indicates that the appellant's active service did not involve duty or visitation in the Republic of Vietnam nor was he was exposed to Agent Orange or other herbicides during his active service, including during his service in Thailand.

2.  Soft tissue sarcoma was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any currently claimed soft tissue sarcoma is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.  

3.  A gastric ulcer was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current gastric ulcer is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.

4.  The appellant does not currently have a bilateral hearing loss disability for VA compensation purposes.

5.  Chloracne was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any currently claimed chloracne is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.

6.  Hypertension was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current hypertension is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability.

7.  Bladder cancer was not present during the appellant's active service, manifest to a compensable degree within one year of separation, nor does the record contain any indication that any current bladder cancer is causally related to his active service or any incident therein or causally related to or aggravated by any service-connected disability. 

8.  The appellant's claim for an increased rating for his service-connected pigmented skin lesion disability was received by VA on November 26, 2013.  

9.  As of October 30, 2014, the appellant's pigmented skin lesion disability was shown to involve more than five percent, but less than 20 percent, of his total body area and less than five percent of his exposed area, and required the occasional use of topical medication.  Prior to that date, his skin disability involved less than five percent of his total body area.  The appellant's skin disability has never been shown to require systemic therapy such as corticosteroids or other immunosuppressive drugs.  

10.  In a final June 2008 rating decision, the RO denied the appellant's claim of entitlement to service connection for a psychiatric disability, claimed as PTSD.   

11.  The appellant's claim to reopen his claim of service connection for a psychiatric disability, claimed as PTSD, was received by VA on July 6, 2010.  


CONCLUSIONS OF LAW

1.  Soft tissue sarcoma was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  Gastric ulcers were not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

4.  Chloracne was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  Hypertension was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

6.  Bladder cancer was not incurred in active service, may not be presumed to have been incurred in active service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

7.  The criteria for a rating in excess of 10 percent for pigmented skin lesions have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

8.  The criteria for an effective date earlier than May 27, 2014, for the assignment of a 10 percent rating for pigmented skin lesions have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.400 (2015).  

9.  The criteria for an effective date earlier than July 6, 2010, for the award of service connection for anxiety disorder have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In July 2010, December 2011, May 2012, February 2013, and July 2013 letters issued prior to the initial decision on the claims, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, in an October 2014 letter, VA advised the appellant of the specific requirements for establishing exposure to Agent Orange in Thailand on a presumptive basis.  The RO thereafter reconsidered the appellant's claim, most recently in a July 2015 Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  The record reflects that, in response to the RO's request for records, the Social Security Administration (SSA) unequivocally responded that no records pertaining to the appellant were on file.  The appellant has been duly notified that VA's attempt to obtain SSA records was unsuccessful.  Based on the foregoing, the Board finds that further requests for these SSA records would be futile.  Finally, the Board notes that the RO undertook the necessary efforts to obtain information regarding the appellant's claimed exposure to herbicides in Thailand during the Vietnam Era.  Neither the appellant nor his attorney has argued otherwise.  

The appellant has also been afforded the necessary VA medical examinations in connection with the claims adjudicated in this decision.  The record contains VA audiology and dermatology examination reports which contains the necessary findings regarding the appellant's claims of service connection for hearing loss and an increased rating for his service-connected skin disability.  See e.g. Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  The Board notes that the record contains no indication, nor has the appellant alleged, that his service-connected skin disability has increased in severity since he was last examined.   

Although examinations were not conducted in connection with the appellant's claims of service connection for soft tissue sarcoma, gastric ulcers, chloracne, hypertension, or bladder cancer, the Board finds that an examination is not necessary.  As set forth in more detail below, the most probative evidence of record shows that the appellant was not exposed to Agent Orange during service, nor is there any indication of these claimed disabilities in service, within the first post-service year, or of any indication that any of his claimed disabilities are causally related to his active service, any incident therein, or any service-connected disability.  Absent such evidence, an examination is not warranted.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  There is sufficient medical evidence upon which to base a decision in these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  Again, neither the appellant nor his attorney has argued otherwise.


Background

The appellant's service treatment records are negative for complaints or findings of soft tissue sarcoma, gastric ulcers, memory loss, headaches, hearing loss, chloracne, hypertension, or bladder cancer.  His service treatment records are also silent for any reference to exposure to herbicides, including Agent Orange.  

In January 1973, the appellant sought treatment for a non-puritic body rash.  The assessment was probable pityriasis rosea, rule out fungus.  

At his March 1973 military separation medical examination, the appellant's skin, abdomen, ears, upper extremities, and genitourinary system were examined and determined to be normal.  A neurologic examination was also normal.  The appellant's blood pressure was 110/68, and laboratory testing was normal.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
0
0
5
0

The examiner noted that the examination was being conducted at the request of the appellant's commander for proposed administrative action being taken against the appellant under the provisions of Air Force Manual 39-12, pertaining to separation for unsuitability.  The appellant's service personnel records show that he was determined to be unsuitable for military service due to apathy, a defective attitude, and an inability to expend efforts constructively.  

In connection with the separation medical examination, the appellant completed a report of medical history in which he expressly denied having or ever having had hearing loss; ear trouble; skin diseases; tumor, growth, cyst or cancer; loss of memory or amnesia; frequent indigestion; stomach trouble; high blood pressure; frequent or painful urination; blood in the urine; and frequent or severe headaches.  

The appellant's DD Form 214 shows that his military occupational specialty was jet engine mechanic.  He had one year and 16 days of foreign and/or sea service.  His DD Form 214 contains a notation to the effect that he did not serve in Indochina, Korea, or Vietnam.  The appellant's military personnel records show that his foreign service included a period of TDY at Korat Royal Thai Air Force Base from April 9 to October 10, 1972.  A performance report corresponding to this period of duty shows that the appellant's duties at Korat Royal Thai Air Force Base consisted of performing all phases of aircraft maintenance, including inspections, servicing fuel and oil, towing aircraft, maintaining aircraft records, and operating support equipment.  

In October 2007, VA received the appellant's original application for VA compensation benefits, seeking service connection for PTSD.  His application does not mention any other chronic disability, nor does the medical evidence assembled in connection with the claim.  That medical evidence includes VA clinical records showing that, in September 2007, the appellant presented to the mental health clinic and requested a PTSD evaluation.  His psychiatric complaints included poor memory, and the diagnoses included ruling out PTSD.  During a psychiatric evaluation in September 2007, the appellant indicated that his concerns included occasional problems with lapses in memory, such as names and phone numbers, as well as decreased concentration.  He denied any functional impairment.  The assessment was an essentially healthy man with high level of stress, possibly related to overwork.  In October 2007, the appellant sought treatment for dizziness associated with hypertension.  At that time, he also reported an incidental symptom of a mild headache, which he indicated was a chronic problem for him.  

Private clinical records received in support of the claim include an October 2007 examination report noting diagnoses of hypertension, PTSD, and dysthymic disorder.  The examiner noted that the appellant's recently memory was severely impaired and that his "working memory is 100%" impaired.  

In a June 2008 rating decision, the RO denied service connection for PTSD, finding that the record contained no evidence that the appellant's claimed in-service stressors had occurred.  The appellant was duly notified of the RO's determination and his appellate rights in a June 2008 letter.  In July 2008, he initiated an appeal of the RO's decision, and a Statement of the Case was issued in July 2009, but the appellant failed to perfect an appeal within the applicable time period and new and material evidence was not received within one year of notification of the decision.  

On July 6, 2010, VA received the appellant's claim of service connection for hypertension.  At that time, he also requested service connection for PTSD.  Again, his claim is silent for any mention of soft tissue sarcoma, gastric ulcers, memory loss, headaches, hearing loss, or chloracne.  

VA clinical records received in connection with the claims, dated from March to October 2010, include contain notations of treatment for multiple complaints including hematuria, hypertension, cervical radiculopathy, and ulnar neuropathy.  In March 2010, a dual renal CT scan showed a lesion on the left urinary bladder wall.  A subsequent pathology report contains a diagnosis of papillary urothelial carcinoma, low grade, noninvasive.  In May 2010, the appellant denied a history of ulcers.  In May 2010, the appellant underwent a transurethral resection of a bladder tumor.  In September 2010, a bladder surveillance cystoscopy was negative.  

During an April 2011 VA psychiatric examination, the appellant's complaints included short term memory problems.  The assessment was anxiety disorder, not otherwise specified.  

In a July 2011 rating decision, the RO granted service connection for anxiety disorder not otherwise specified, claimed as PTSD.  The RO assigned an initial 30 percent rating, effective July 6, 2010, the date of receipt of the claim to reopen.  The disability rating assigned by the RO included express consideration of symptoms which included trouble concentrating and problems with short-term memory.  The RO denied service connection for hypertension.  

In September 2011, the appellant submitted a claim of service connection for bladder tumors, which he asserted were due to his exposure to Agent Orange in Thailand.  He indicated that he had worked as an aircraft maintenance technician during TDY tours at U-Tapao and Korat Air Force Bases.  He indicated that "I worked and lived near base perimeter where agent orange was used."  

In an October 2011 statement, the appellant claimed that he had been stationed in Thailand in an area where Agent Orange had been used to clear the fence line around the perimeter of his air base.  He further claimed that he had had to guard these areas during his tour of duty in Thailand.  The appellant further indicated that he had been exposed to Agent Orange while working on the flight line.  

In February 2012, the appellant submitted a claim for service connection for hearing loss, which he claimed was due to exposure to acoustic trauma in service.  In pertinent part, VA clinical records assembled in support of the claim show that, in October 2011, the appellant visited the audiology clinic and complained that people sounded as if they were mumbling.  He reported a history of noise exposure in the military as well as occupational noise exposure as a truck driver and security officer.  Audiometric testing showed mild sensorineural nearing loss at 6,000 hertz and above, with normal hearing from 250 to 4000 hertz.  

On March 7, 2012, the appellant submitted claims for service connection for multiple additional disabilities, including chloracne, memory loss, gastric ulcers, headaches, peripheral neuropathy in the right arm, and bladder tumors.  He again claimed that he had served in an area where Agent Orange had been sprayed and had "pulled guard duty in the Sprayed Area."  He contended that his disabilities were due to his exposure to Agent Orange.  

Additional VA clinical records assembled in support of the claims, dated from April 2004 to March 2010, show that the appellant was treated for multiple complaints during this period.  In pertinent part, these records show that, in November 2005, the appellant's complaints included mild abdominal pain off and on.  Otherwise, the appellant consistently denied gastrointestinal symptoms during this period, including abdominal pain, nausea, vomiting, and diarrhea, and an examination of the abdomen was without abnormality.  In 2008, the appellant was diagnosed as having cervical radiculopathy in 2008.  The appellant reported that he worked in the airline cargo industry and had had cargo doors land on head in the past which had contributed to his cervical spine disease.  In February 2010, the appellant's complaints included chronic neck pain with radiation, as well as pain and numbness in the right hand for the last three years, which he attributed to his UPS duties that included loading aircraft.  At that time, the appellant denied having hearing loss, abdominal pain, and heartburn.  

Additional VA clinical records show that, in June 2010, the appellant complained of burning chest pain, a sour taste in his mouth, and abdominal fullness.  The impression was GERD.  In January 2012, the appellant participated in an Agent Orange Registry examination.  He claimed that he served in Thailand as a Jet Aircraft Mechanic from 1970 to 1973 and that he had operated in areas recently sprayed with Agent Orange.

In May 2012, the appellant underwent an excision of a mass on the medial aspect of the right foot.  The appellant reported that it had been present for the past two years.  The diagnosis was angioleiomyoma.  In June 2012, the appellant sought treatment in the VA dermatology clinic.  He reported that he had developed a rash in service which was diagnosed as probably probable pityriasis rosea.  He indicated that his rash resolved, but had left spots on his shoulders which had never resolved.  He denied itching, burning, or new skin spots.  He indicated that his main symptom was a sensation of crawling on his right arm.  The examiner noted that the appellant had a known right ulnar neuropathy.  The diagnosis was seborrheic keratosis, and the appellant was reassured that the condition was benign and that no treatment was necessary.  He was advised that his symptoms of pruritus and skin crawling were consistent with peripheral neuropathy.  In October 2012, the appellant was prescribed a topical menthol lotion.  

In February 2013, in response to a request from the RO, the National Personnel Records Center indicated that they had no records indicating that the appellant had been exposed to herbicides in service.  

In February 2013, the RO associated a Memorandum to File with the record entitled Herbicide Use in Thailand During the Vietnam Era.  The memorandum explained that VA had reviewed materials provided by the Department of Defense (DoD) pertaining to sites where tactical herbicides such as Agent Orange had been used and tested outside Vietnam.  It was noted that DoD had advised VA that limited testing of tactical herbicides had been conducted in Thailand from 2 April through 8 September 1964, but that the testing location was not near any U.S. military installation or Royal Thai Air Force Base.  Although tactical herbicides were reportedly not otherwise used on allied bases in Thailand, DoD had reported the sporadic use of nontactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted that, if a veteran's military occupational specialty was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides.  In that regard, security police units were known to have walked the perimeters, especially dog handlers.  Again, however, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Additionally, the memorandum noted that if a veteran's claim was based on general herbicide use within a base for brush or weed clearing activity along the flight line or around living quarters, DoD had advised that there was no record of such activity involving tactical herbicides, only the use of approved commercial herbicides.  Finally, the memorandum noted that, if a veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of secondary exposure to tactical herbicides based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  In that regard, the memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying aircraft that sprayed tactical herbicides over Vietnam.  There were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.  

The appellant was afforded a VA audiology examination in July 2013.  Audiometric testing showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
30
25
LEFT
10
20
5
15
20

Speech audiometry revealed speech recognition ability of 100 percent correct, bilaterally.  The diagnoses included normal hearing, right and left ears.  The examiner further noted that, although the appellant had been a jet engine mechanic in service, audiometric testing conducted at service enlistment and separation revealed no significant change in any frequency and no high frequency shift suggestive of noise-induced hearing loss.  The examiner further noted that the medical literature indicated that hearing loss due to noise exposure did not enjoy a delay in exposure.  Rather, hearing changes are greatest at the time of exposure.  As a result, the examiner indicated that it was less likely than not that any current hearing loss was due to service.  

In July 2013, the RO contacted the service department to request additional information regarding the appellant's claimed exposure to herbicides in Thailand, including while reportedly performing guard duty at Korat Royal Air Force Base.  The RO asked the service department to confirm whether any personnel other than military police performed guard duty along the perimeter during the dates the appellant was TDY.  An Air Force official responded that the Security Police Augmentee program at Korat did not utilize personnel who were TDY to the base.  Rather, they only used individuals who were permanently assigned to the base, as the training individuals needed for those duties required a significant amount of time and TDY personnel simply did not have the time required to become trained for such duties.  Rather, they were there for a very specific time period to do a specific job.  The Air Force official explained that, although personnel could be pulled and trained to be utilized as augmentees, this had only been done during base attacks and Korat had never been attacked.  The official indicated, however, that he would conduct additional research into the appellant's claim.  

In a January 2014 statement, the appellant claimed that he had been exposed to Agent Orange while stationed at a military base in Thailand.  He claimed that the herbicide was used around the fence lines where he had to pull guard duty.  He further claimed that he had Agent Orange exposure while working on the flight line and because his living quarters were close to treated areas.  

In March 2014, the Air Force responded that additional research had shown that the appellant had worked as a jet engine mechanic in Thailand and that his squadron, the 4104th Air Refueling Squadron, had brought their own security police personnel to protect their aircraft.  In addition, the local Korat Security Police Squadron had numerous other Security Police personnel sent to them TDY to protect the base.  Finally, the Thai Security Guard force was the primary force used to patrol the perimeter of Korat.  The Air Force official explained that his research had included review of official transcripts taken from official unit histories of the 388th Security Police Squadron for the April 1972 to December 1972 period which discussed this issue.  It was also noted that the proper use of TDY resources, i.e. sending a jet engine mechanic all the way from the U.S. to Thailand to provide maintenance support for the deployed aircraft and then utilizing him for a host base responsibility, especially when the host base unit already had received augmentation of other security police from other bases, was not plausible.  Finally, the Air Force indicated that Agent Orange had never been used on any air base in Thailand during that period, just commercially approved herbicides starting in 1972 at Korat and in 1971 at U-Tapao.  

In a May 2014 letter sent to the appellant in response to his application for a Correction to Military Records, the Air Force advised the appellant that, after a complete review of his official military record and additional documentation he had provided, they were able to confirm his "boots on ground foreign service time at Korat Air Base, Thailand," from April 1972 to August 1972 for three months and 28 days."  The Air Force explained, however, that the appellant's DD Form 214 would remain as "Indochina-No" as he had been in temporary duty status in Thailand only.  


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease, peptic ulcers, malignant neoplasms, and an organic disease of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

In addition, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Based on information provided by Department of Defense (DoD), if a veteran served with the U.S. Air Force at a specified Royal Thai Air Force Bases, including Korat and U-Tapao, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure may be conceded by VA on a facts-founds basis.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.5.b. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure are AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id. 

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).


Effective dates

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

The effective date for an award of disability compensation based on a reopened claim received after a final disallowance shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2015).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).


Disability ratings

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.


Standard of proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Service connection for soft tissue sarcoma, gastric ulcers, chloracne, hypertension, and bladder cancer

The appellant seeks service connection for soft tissue sarcoma, gastric ulcers, chloracne, hypertension, and bladder cancer.  He has asserted that there disorders were incurred in service as a result of exposure to Agent Orange in Thailand.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims. 

As a preliminary matter, the Board notes that the appellant's service treatment and personnel records indicate that he did not serve in Vietnam, nor did his service involve duty or visitation in the Republic of Vietnam.  He has not contended otherwise.  

The appellant's service treatment records do reflect service at Korat Royal Thai Air Force Base, and he has also reported service at U-Tapao Thai Navy Airfield.  As set forth above, if a veteran served with the U.S. Air Force at a certain specified Royal Thai Air Force Bases, including Korat and U-Tapao, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is conceded on a facts-founds basis.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.5.b. 

In this case, however, the record shows that the appellant was not an Air Force security policeman, security patrol dog handler, member of the security police squadron, member of a military police unit, or with a military police occupational specialty.  Thus, exposure to herbicides such as Agent Orange may not be conceded on these grounds.  Moreover, although the appellant has claimed that he "pulled guard duty," at Korat Royal Thai Air Base, his performance reports reflect that, while stationed at Korat, he served as an jet engine mechanic crew chief and was responsible for performing aircraft inspections, servicing and refueling aircraft, and maintaining aircraft maintenance records.  There is no indication that he performed the duties of a military policeman.  Moreover, in response to a request from VA, the service department explained in great detail that personnel such as the appellant who were TDY did not perform security police duties, as training for those duties required a significant amount of time which individuals on TDY did not have.  The appellant's reports of "pulling guard duty" were described as "not plausible."  Under these circumstances, exposure to herbicides such as Agent Orange may not be presumed.  

The Board further finds that there is no credible evidence that the appellant was directly exposed to herbicides such as Agent Orange in Thailand.  Although the appellant claims that his working and living quarters were near the perimeter of the base where Agent Orange had been used to clear vegetation, the information provided by the service department in response to VA's attempts to obtain evidence of in-service exposure to Agent Orange collectively weighs against a finding of actual exposure.  As set forth above, the NPRC and service department responses indicated that they could not document that the appellant had been exposed to tactical herbicides or that his duties required him to be on or near the base perimeter.  Moreover, no tactical herbicides such as Agent Orange were utilized in Thailand during the appellant's period of service in Thailand.  The Board assigns great probative weight to the service department reports, as they are objective and based on unit historical data and official Department of Defense records.  The Board finds that this evidence outweighs the recent allegations of the appellant submitted in pursuit of benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character). 

In summary, after reviewing the record, the Board concludes that the most probative evidence establishes that the appellant was not exposed to Agent Orange or other herbicides during his active service, including during his service in Thailand.  Thus, service connection for his claimed disabilities on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309, or on a direct basis due to Agent Orange exposure is not warranted.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

The Board further notes that the appellant's service treatment records are entirely negative for any complaints, treatment, or diagnosis of soft tissue sarcoma, gastric ulcers, chloracne, hypertension, or bladder cancer.  In fact, at his March 1973 military separation medical examination, the appellant's skin, abdomen, and genitourinary system were examined and determined to be normal.  Moreover, the appellant's blood pressure was 110/68, within normal limits.  Additionally, in connection with the examination, the appellant completed a report of medical history in which he expressly denied having or ever having had skin diseases; tumor, growth, cyst or cancer; frequent indigestion; stomach trouble; high blood pressure; frequent or painful urination; and blood in the urine.  Under these circumstances, and absent a contrary allegation from the appellant, the Board concludes that soft tissue sarcoma, gastric ulcers, chloracne, hypertension, and bladder cancer were not present during active duty.  

The post-service medical evidence is similarly negative for any complaints or findings of any soft tissue sarcoma, gastric ulcers, chloracne, hypertension, or bladder cancer for many years thereafter.  Again, neither the appellant nor his attorney has contended otherwise.  Moreover, there is no indication in the evidence of record that any medical professional has related any current soft tissue sarcoma, gastric ulcers condition, chloracne, hypertension, or bladder cancer to his active service or any incident therein and neither the appellant nor his attorney has contended otherwise. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Based on the record, therefore, the Board finds that the preponderance of the evidence is against the claims for service connection for soft tissue sarcoma, gastric ulcers condition, chloracne, hypertension, and bladder cancer.  The benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied. 


Entitlement to service connection for hearing loss

The appellant claims that service connection for bilateral hearing loss is warranted based on his exposure to acoustic trauma during active service.  The appellant's service personnel records confirm that his military occupational specialty was jet engine mechanic, a position consistent with noise exposure.

These facts alone, however, do not provide a sufficient basis upon which to grant the claim.  As discussed above, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, a provision which specifically defines the level of impaired hearing which constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on appeal, but finds no probative evidence showing that the appellant currently has hearing loss to the extent necessary to constitute a disability for service connection purposes under 38 C.F.R. 3.385.  In fact, the appellant's claims folder, containing audiometric test results spanning more than three decades, does not contain any evidence showing that the appellant has ever had a hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385.  Nor has the appellant's attorney pointed to any such evidence.

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  In other words, the law limits entitlement to compensation to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, while there is evidence of in-service acoustic trauma, because the probative evidence shows that the appellant does not have a hearing loss disability, as defined by the applicable regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that he experiences difficulty hearing.  The objective audiometric examination reports, however, are entitled to more probative weight than his own perceptions of his hearing acuity in determining whether a current hearing disability exists.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a determination is made by a mechanical application of audiometric test findings to the specific criteria set forth in section 3.385.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In this case, the numeric designations shown on audiometric testing and speech recognition tests indicate that the appellant's hearing acuity is within normal limits and not severe enough to constitute a disability for VA compensation purposes. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an effective date earlier than May 27, 2014, for a 10 percent rating for pigmented skin lesions

Entitlement to a rating in excess of 10 percent for pigmented skin lesions

The record on appeal shows that, on March 7, 2012, VA received the appellant's VA 21-526b, Veteran Supplemental Claim, in which he sought service connection for multiple disabilities, including chloracne.  

In pertinent part, VA clinical records obtained in support of the appellant's claim show that, in June 2012, he sought treatment in the VA dermatology clinic, reporting that he had developed a rash in service which had been then diagnosed as probable probable pityriasis rosea.  He indicated that his rash resolved with treatment, but had left spots on his shoulders.  The appellant denied itching, burning, or new skin spots.  He indicated that his main symptom was a sensation of crawling on his right arm.  The diagnosis was seborrheic keratosis, and the appellant was reassured that the condition was benign and that no treatment was necessary.  He was also advised that his reported symptoms were consistent with peripheral neuropathy.

The appellant was afforded a VA skin examination in June 2013.  The examination showed a few hyperpigmented papules on his right and left shoulders, totalling less than five percent of his total body area and zero percent of exposed areas.  The condition did not affect the appellant's ability to work.  The examiner further noted that the appellant had no systemic manifestations of skin disease, had not been treated with any oral or topical medications in the past year, and had not experienced any debilitating episodes.  

In an August 2013 rating decision, the RO granted service connection for post inflammatory hyperpigmentation, claimed as a body rash and chloracne, and assigned an initial noncompensable rating, effective March 7, 2012.  The appellant was notified of the decision and his appellate rights in an August 2013 letter, but he did not appeal.  

On November 26, 2013, however, the appellant submitted another application for VA compensation benefits delineating multiple claims, including an increased rating for his post inflammatory hyperpigmentation.  He submitted no evidence or argument in support of his claim, and VA clinical records corresponding to this period are negative for complaints or findings of a symptomatic skin disability.  

In connection with his claim, the appellant was afforded a VA medical examination in February 2014 at which time he reported that there had been no change in his skin condition since his last examination and that he had received no treatment since that time.  An examination again showed a few hyperpigmented papules affecting less than five percent of the total body area.  The condition did not affect the appellant's ability to work.  The appellant had no disfigurement or systemic manifestations of skin disease, had not been treated with oral or topical medications in the past year, and had not experienced any debilitating episodes.  

In a May 2014 rating decision, the RO confirmed and continued the noncompensable rating for post-inflammatory hyperpigmentation.  The appellant was notified of the RO's decision and his appellate rights in a May 2014 letter, but he did not appeal.  

Approximately two weeks later, however, on May 27, 2014, the appellant again submitted another application for VA compensation benefits delineating multiple claims, including an increased rating for his post-inflammatory hyperpigmentation.

The appellant was afforded another VA medical examination on October 30, 2014.  At that time, the examiner noted several dark pigmented skin macules covering between five and twenty percent of his body and less than five percent of exposed areas.  At the examination, the appellant claimed that his skin papules were occasionally pruritic.  He further claimed that he used a topical cream one to two times weekly, as needed.  He was unable to recall the name of the cream, but thought it could be hydrocortisone.  The diagnosis was pigmented papules of the skin.  The examiner indicated that the appellant did not use systemic corticosteroids or other immunosuppressive medications, the skin condition did not affect the appellant's ability to work, and he exhibited no disfigurement, systemic manifestations of skin disease, and had not experienced any debilitating episodes.  

Based on this evidence, in a February 2015 rating decision, the RO recharacterized the appellant's service-connected post inflammatory hyperpigmentation as pigmented skin lesions and assigned a 10 percent rating, effective May 27, 2014, the date of receipt of his most recent claim for an increased rating.  The appellant has appealed both the rating assigned by the RO as well as the effective date of that rating.  Neither the appellant or his attorney, however, has submitted any evidence or argument in support of the appeal.  

As set forth above, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2).  Otherwise, it is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2015); see also Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992) (holding that evidence in a claimant's file which demonstrates that an increase in disability was "ascertainable" up to one year prior to the claimant's submission of a claim for VA compensation should be dispositive on the question of an effective date for any award that ensues).

In other words, three possible effective dates may be assigned depending on the facts of the case.  First, if an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Second, if an increase in disability precedes the claim by a year or less, the effective date is the date that the increase is shown to have occurred, i.e. the date the increase is factually ascertainable.  38 C.F.R. § 3.400(o)(2).  Third, if the increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received. 38 C.F.R. § 3.400(o)(2).  To make its determination, the Board must review all the evidence of record.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

Applying the facts in this case to the legal criteria set forth above, the Board concludes that an effective date earlier than May 27, 2014, for the assignment of a 10 percent disability rating for the appellant's service-connected skin disability is not warranted.  

As set forth above, the appellant's original claim of service connection was received by VA on March 7, 2012.  The record does not contain, nor has the appellant argued, that he submitted an earlier claim of service connection for a skin disability.  In an August 2013 rating decision, the RO granted that claim and assigned a noncompensable rating, effective March 7, 2012, the date of receipt of his claim.  The appellant was notified of the decision and his appellate rights in an August 2013 letter, but he did not appeal.  Neither he nor his attorney has contended otherwise.  

The appellant did, however, file a claim for an increased rating on November 26, 2013, within the appeal period, and was afforded a VA medical examination in connection with that claim in February 2014, also within the appeal period, and filed a second claim for an increased rating in May 2014.  

The Board notes that, under 38 C.F.R. § 3.156(b), when new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  See also Buie v. Shinseki, 24 Vet. App. 242 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of the date of mailing of a rating decision prevents that decision from becoming final).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2015).

In that regard, the Board has considered whether the appellant's November 2013 and May 2014 claims and the results of the February 2014 VA medical examiantion may be considered new and material evidence.  As set forth above, however, the appellant submitted no evidence or argument in support of his claims, and the February 2014 examination results were virtually identical to the results of the June 2013 examination previously considered by the RO.  In fact, at the February 2014 examination, the appellant himself indicated that nothing had changed since the June 2013 examination, nor had he received any treatment.  Under these circumstances, this additional evidence is essentially cumulative of evidence previously considered and therefore not new and material under section 3.156.  For the same reasons, the Board finds that the May 2014 claim itself is not new and material, as the appellant provided no evidence or argument in connection with the claim, alleged no specific worsening of his condition, and made no reference to any skin symptomatology.  Under these circumstances, the August 2013 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board does note, however, that in the February 2015 rating decision on appeal, the RO granted an increased rating of 10 percent May 27, 2014, the date of the appellant's most recent claim.  The basis for the 10 percent rating was an October 2014 VA examination report which the RO found to have demosntrated a worsening disability.  The Board notes that, because that examination was conducted within the appeal period following the May 2014 rating decision, the October 2014 VA examination is new and material evidence which may be considered as having been filed in connection with the November 26, 2013.  38 C.F.R. § 3.156(b).  

Nonetheless, the Board finds that the record does not support an effective date earlier than that currently assigned.  As noted, where, as here, an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred, i.e. the date entitlement arose.  38 C.F.R. § 3.400(o)(1).  Here, the Board has reviewed the entire record, including hundreds pages of VA clinical records, multiple VA medical examiantion reports, and multiple statements submitted by the appellant, but is unable to find any indication, subjective or objective, of a worsening disability prior to the symptoms identified in the October 2014 VA medical examination.  See also 38 C.F.R. § 3.157(b)(1).  Neither the appellant nor his attorney has identified any such evidence, or otherwise explained the basis for this appeal.  Under these circumstances, the Board can find no legal basis for the assignment of an effective date earlier than May 27, 2014, for the award of a 10 percent rating for the appellant's service-connected skin disabiltiy.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).

The Board further finds no basis for the assignment of a rating in excess of 10 percent for pigmented skin lesions.  

The appellant's skin disability is evaluated under the rating criteria set forth at 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under those criteria, a noncompensable rating is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  

A 10 percent rating is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. 

A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 

Finally, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

In this case, the Board can find no basis for the assignment of a rating in excess of 10 percent for the appellant's service connected skin disability.  As set forth above, the record shows that the appellant's service-connected skin condition affects less than 20 percent of his body and has never required the use of systemic therapy with drugs that are like or similar to corticosteroids or other immunosuppressive drugs.  See Warren v. McDonald, No. 13-3161 (U.S. Vet. App. May 10, 2016).  Indeed, neither he nor his attorney has contended otherwise.  

In addition, the record shows that the appellant's service-connected skin disability does not impact his earning capacity or ability to work.  Occupational impairment is the primary component of the disability rating.  See 38 C.F.R. § 4.1.  The Board notes that the June 2012 and July 2014 VA examiners both concluded that the appellant's service-connected skin disability did not have an impact on his ability to work.  The appellant has not contended otherwise.   

In summary, the Board finds that the manifestations of the appellant's service-connected skin disability do not more nearly approximate the criteria for a rating in excess of 10 percent under Diagnostic Code 7806.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected skin disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).   Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)  ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including the size of the area affected and the need for treatment.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected skin disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



Entitlement to an effective date earlier than July 6, 2010, for the award of service connection for anxiety disorder 

The appellant seeks an earlier effective date for the award of service connection for his service-connected psychiatric disability, currently characterized as anxiety disorder.  Absent any evidence or argument from the appellant and his attorney with respect to this issue, his theory of entitlement is unclear.  

As set forth above, the appellant's original claim of service connection for a psychiatric disability, claimed as PTSD, was received by VA on October 27, 2007.  That claim was denied by the RO in a June 2008 rating decision.  In July 2008, the appellant initiated an appeal, and a Statement of the Case was issued in July 2009.  The appellant, however, did not thereafter perfect an appeal within the applicable time period, nor was new and material evidence received within one year of notification of the decision.  Thus, the June 2008 rating decision is final.  Neither the appellant nor his attorney has contended otherwise.  

On July 6, 2010, VA received the appellant's request to reopen his claim for service connection for PTSD.  In a July 2011 rating decision, the RO granted service connection for a psychiatric disability, anxiety disorder claimed as PTSD, effective July 6, 2010.  

Given the procedural history of this case, the award of service connection for a psychiatric disability was based on a reopened claim.  In cases such as this, the effective date for an award of disability compensation based on a reopened claim received after a final disallowance is the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii), (r) (2015); see also Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); aff'd, 405 F.3d 1333, 1337 (Fed. Cir. (2005).  As noted, the appellant's claim to reopen was received by VA on July 6, 2010, the effective date currently in effect.  Neither the appellant nor his attorney has identified an earlier document or communication which could constitute an earlier claim, nor any other basis upon which an earlier effective date could be assigned.


ORDER

Entitlement to service connection for soft tissue sarcoma is denied.

Entitlement to service connection for gastric ulcers is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for chloracne is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bladder cancer is denied.

Entitlement to a rating in excess of 10 percent for pigmented skin lesions is denied.

Entitlement to an effective date earlier than May 27, 2014, for a 10 percent rating for pigmented skin lesions is denied.  

Entitlement to an effective date earlier than July 6, 2010, for the award of service connection for anxiety disorder is denied.  


REMAND

Entitlement to service connection for memory loss

The appellant seeks service connection for memory loss.  Absent argument, the specific theory of entitlement is unclear.  

The appellant's service treatment records are negative for complaints or findings of memory loss.  At his March 1973 military separation medical examination, the appellant completed a report of medical history in which he denied having or ever having had loss of memory or amnesia.  

The post-service record on appeal currently contains no indication of an organic brain disease or other physical disability productive of memory loss, and neither the appellant nor his attorney has pointed to any such evidence.  The medical evidence of record does, however, indicate that the appellant's memory complaints are associated with a psychiatric disability.  Indeed, the RO has specifically contemplated memory loss in assigning the current rating for the appellant's service-connected anxiety disorder.  See e.g. July 2011 rating decision awarding service connection for anxiety disorder and assigning an initial 30 percent rating based on symptoms which included trouble concentrating and problems with short term memory.  

In view of the fact that a remand is necessary to obtain a more contemporaneous examination of the appellant's service-connected anxiety disorder, the Board will include a request for a medical opinion as to whether the appellant exhibits a separate memory loss disability.  


Entitlement to service connection for headaches

The appellant also seeks service connection for headaches.  He initially contended that his headaches were incurred in service as a result of claimed exposure to Agent Orange in Thailand.  Recently, however, the appellant's attorney has argued that the appellant's headaches are causally related to his service-connected tinnitus and anxiety disorder.  

The appellant's service treatment records are negative for complaints or findings of headaches.  At his March 1973 military separation medical examination, the appellant completed a report of medical history in which he specifically denied having or ever having had frequent or severe headaches.  A neurologic examination was also normal.  

In the August 2013 rating decision on appeal, the RO denied service connection for headaches, finding that headaches were not shown during service nor was there any indication in the record that post-service headaches were causally related to service or any incident therein.  

In December 2015, the appellant's attorney raised the issue of entitlement to service connection on a secondary basis for the first time.  See 38 C.F.R. § 3.310.  In support of the claim, he submitted an August 2015 examination report completed by a private physician.  The physician indicated that he had interviewed the appellant and reviewed the claims file.  The physician stated that the appellant's headaches reportedly "started in service and have grown worse over the years."  He further opined that the appellant's service-connected tinnitus and anxiety were "contributing factors" to his headaches.  

In light of the recently raised theory of entitlement and given the evidence now of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the appellant's claimed headache disability, to include whether any such disability is causally related to or aggravated by any service-connected disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Entitlement to service connection for cervical radiculopathy of the right upper extremity, also claimed as peripheral neuropathy

The appellant also seeks service connection for a disability of the right upper extremity, to include peripheral neuropathy and cervical radiculopathy.  He has contended that the disability is causally related to exposure to Agent Orange.  

The appellant's service treatment records are negative for complaints or findings of any right upper extremity disability, to include cervical radiculopathy or peripheral neuropathy.  At his March 1973 military separation medical examination, the appellant's upper extremities were examined and determined to be normal.  A neurologic examination was also normal.  A report of medical history completed by the appellant in connection with the examination is silent for any reference to a disability of the upper extremities, to include peripheral neuropathy or cervical radiculopathy.  

In the August 2013 rating decision on appeal, the RO denied service connection for cervical radiculopathy of the right upper extremity, also claimed as peripheral neuropathy, finding that no such disability was shown during service nor was there any indication in the record that the post-service disability was causally related to service or any incident therein.  .  

As set forth in more detail below, the appellant has now initiated an appeal with respect to a claim of service connection for a neck disability.  Given the nature of his right current upper extremity disability, resolution of the former claim may have an impact on the latter.  Thus, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  The Board finds that the appellant's claim for a disability of the right upper extremity, to include peripheral neuropathy and cervical radiculopathy, should therefore be held in abeyance, pending resolution of the claim of service connection for a neck disability.


Entitlement to an initial rating in excess of 30 percent for anxiety disorder

A review of the record indicates that, in April 2011, the appellant underwent a VA psychiatric examination and was diagnosed as having an anxiety disorder, not otherwise specified.  The examiner described the appellant's level of impairment as moderate and indicated that his disability interfered with both social and occupational functioning.  

In support of his appeal, the appellant's attorney has recently submitted a September 2015 private examination report in which a psychologist described the appellant's anxiety disorder as "emotionally debilitating" and indicated that it "prevents him from maintaining substantially gainful employment."  In light of the conflicting evidence of record regarding the severity of the appellant's service-connected anxiety disorder and its current level of social and occupational impairment, a new examination is necessary.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


Entitlement to service connection for a neck disability

Entitlement to service connection for a sleep disability

Entitlement to service connection for an unspecified arm condition

Entitlement to an an effective date earlier than August 29, 2013, for the award of service connection for tinnitus

As noted above in the Introduction, in a July 2015 rating decision, the RO denied service connection for a neck disability, a sleep condition, and an arm disability.  Later that month, he submitted a notice of disagreement with this decision.  A Statement of the Case addressing this issue, however, has not yet been issued.  Thus, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Similarly, a remand is necessary for the issuance of a Statement of the Case regarding the issue of entitlement to an an effective date earlier than August 29, 2013, for the award of service connection for tinnitus.  Id.  

With respect to the claim of service connection for an unspecified arm disability, as set forth above, the issue of entitlement to service connection for cervical radiculopathy of the right upper extremity, also claimed as peripheral neuropathy, is currently on appeal.  The Board notes that neither the appellant nor his attorney has submitted any specific argument with respect to the claim of service connection for an unspecified arm disability.  It is unclear whether he is seeking service connection for a left arm disability, a right arm disability other than cervical radiculopathy/peripheral neuropathy, or whether this claim is a reiteration of the issue currently on appeal.  On remand, the appellant's attorney should clarify the appellant's contentions with respect to this issue.

Entitlement to a total rating based on individual unemployability due to service-connected disability

As the resolution of the above claims may have an impact on the appellant's entitlement to a total rating based on individual unemployability, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for a total rating based on individual unemployability should be held in abeyance, pending resolution of the claims discussed above.  



Accordingly, the case is REMANDED for the following action:


1.  The AOJ should issue a Statement of the Case to the appellant and his attorney addressing the issues of entitlement to service connection for a neck disability, sleep disability, and an arm condition, and the issue of entitlement to an an effective date earlier than August 29, 2013, for the award of service connection for tinnitus.  The Statement of the Case should include all relevant law and regulations pertaining to the claims.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).

2.  The appellant should be scheduled for a VA medical examination to evaluate the nature and etiology of any current headache disability.  Access to records in the appellant's electronic claims files must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should provide an opinion as to whether it is at least as likely as not that any current headache disability identified on examination is causally related to the appellant's active service or any incident therein or is causally related to or aggravated by any service-connected disability, to include tinnitus and/or anxiety disorder.  A rationale for all opinions expressed should be provided.  In providing that rationale, the examiner should reference the pertinent evidence of record, to include the service treatment records and the August 2014 medical opinion submitted by the appellant's attorney.  

3.  The appellant should be scheduled for a VA medical examination to evaluate the severity of his service-connected anxiety disorder, as well as the etiology of any current disability manifested by memory loss.  Access to records in the appellant's electronic claims files must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the record, the examiner should:  

(a)  Address the severity of the appellant's service-connected anxiety disorder and discuss the level of social and occupational impairment attributable to that disability.  

(b) Provide an opinion as to whether it is at least as likely as not that the appellant currently has any disability manifested by memory loss, or whether his claimed memory loss is part and parcel of his service-connected anxiety disorder.  If the appellant exhibits a separate memory loss disability, the examiner should provide an opinion as to whether it is at least as likely as not that any such disability is causally related to the appellant's active service or any incident therein or is causally related to or aggravated by any service-connected disability, to include his anxiety disorder.  

A rationale for all opinions expressed should be provided.  In providing the requested opinions, the examiner should reference the pertinent evidence of record, including the clinical records, the appellant's employment history, and September 2015 medical opinion submitted by the appellant's attorney.  

4.  After conducting any additional development deemed necessary, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his attorney should be furnished a supplemental statement of the case and be afforded the appropriate opportunity to respond.  The case should be returned to the Board for appellate consideration in accordance with applicable criteria.   



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


